UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE MEDICAL SOCIETY OF THE
 STATE OF NEW YORK, on behalf of its
 members, et al.,                                                   16-CV-5265 (JPO)
                       Plaintiffs,
                                                                OPINION AND ORDER
                      -v-

 UNITEDHEALTH GROUP INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

         On September 11, 2019, the Court issued an Opinion and Order granting in part

Plaintiffs’ motion for class certification pursuant to Federal Rule of Civil Procedure 23. (Dkt.

No. 204.) Defendants UnitedHealth Group Inc., United HealthCare Services, Inc., United

HealthCare Insurance Company, United HealthCare Service LLC, Optum Group, LLC, Optum,

Inc., and Oxford Health Plans LLC (collectively, “United”) now move for reconsideration of this

Court’s Opinion and Order. (Dkt. No. 208.) For the reasons that follow, United’s motion for

reconsideration is denied.

I.       Background

         The Court assumes familiarity with the background of this case, as set forth in this

Court’s prior opinions. Med. Soc’y of N.Y. v. UnitedHealth Grp. Inc., 332 F.R.D. 138, 143–45

(S.D.N.Y. 2019); Med. Soc’y of N.Y. v. UnitedHealth Grp. Inc., No. 16 Civ. 5265, 2019 WL

1409806, at *1 (S.D.N.Y. Mar. 28, 2019); Med. Soc’y of N.Y. v. UnitedHealth Grp. Inc., No. 16

Civ. 5265, 2018 WL 1773142, at *1 (S.D.N.Y. Apr. 12, 2018); Med. Soc’y of N.Y. v.

UnitedHealth Grp. Inc., No. 16 Civ. 5265, 2017 WL 4023350, at *1–2 (S.D.N.Y. Sept. 11,

2017).



                                                  1
II.    Legal Standard

       “A motion for reconsideration is ‘an extraordinary remedy to be employed sparingly in

the interests of finality and conservation of scarce judicial resources.’” Drapkin v. Mafco

Consol. Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011) (citation omitted). “The standard

for granting . . . a motion [for reconsideration] is strict.” Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995). “[R]econsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Id.

III.   Discussion

       United raises two arguments in its motion for reconsideration. First, it argues that this

Court did not address whether a patient who has fully assigned her rights lacks Article III

standing, and thus cannot be captured within the class definition. (Dkt. No. 209 at 4–6.) Second,

it argues that the Court must engage in an individualized determination of assignment validity,

which defeats commonality. (Dkt. No. 209 at 6–8.) Both of these arguments are unavailing.

       First, in its Opinion and Order, the Court addressed the issue of whether the assignment

of claims implicated Article III standing and concluded that it did not. (See Dkt. No. 204 at 9.)

In its motion for reconsideration, United argues that while the Court addressed whether the

question of whether a provider is a valid assignee concerns Article III standing, it overlooked

whether a patient who has fully assigned her rights to a provider lacks Article III standing. (See

Dkt. No. 209 at 4–6.) United argues that this is important, because the Court’s class definition

includes patients who assigned away their rights. (See Dkt. No. 209 at 4.) If that is the case,

then the class cannot be certified, because, as this Court acknowledged, “a class cannot be

certified if any person captured within that definition lacks Article III standing.” (Dkt. No. 204




                                                  2
at 8 (quoting Calvo v. City of N.Y., No. 14 Civ. 7246, 2017 WL 4231431, at *3 (S.D.N.Y. Sept.

21, 2017)).)

       However, United is incorrect that the certified class includes patients that have assigned

their claim to a provider. This Court certified a class composed of “any United Plan member, or

member’s valid assignee, whose claims for facility fees for services rendered by an out-of-

network OBS provider accredited under Section 230-d was denied.” (Dkt. No. 204 at 34

(emphasis added).) This class definition encompasses only patients who have not assigned their

claims to a provider, or a provider that has been assigned claims by a patient. Patients that have

already assigned their claims to a provider are excluded. Therefore, even if United is correct that

a patient who has fully assigned her rights to a provider lacks Article III standing, the class that

this Court certified remains valid. Accordingly, United’s argument fails.

       Second, in its opinion, this Court rejected the notion that the assignment issue was

relevant to the commonality inquiry. (See Dkt. No. 204 at 13 n.5.) Instead, this Court

determined that it was more relevant to the predominance inquiry under Rule 23(b)(3). (See id.)

A motion for reconsideration should be denied “where the moving party is solely attempting to

relitigate an issue that has already been decided.” New York v. Parenteau, 382 F. App’x 49, 50

(2d Cir. 2010) (citation omitted). While United is correct that the Court has an independent

obligation “under Rule 23(c)(1) . . . to reassess [its] class definition as the case develops,”

Boucher v. Syracuse Univ., 164 F.3d 113, 118 (2d Cir. 1999) (citation omitted), this Court

remains confident in its earlier analysis.

       As this Court noted, for the purposes of commonality, “a single common question is

alone sufficient to satisfy the commonality requirement if the question has the capacity to

‘materially advance the litigation.’” (Dkt. No. 204 at 10–11 (quoting Ruiz v. Citibank, N.A., 93




                                                  3
F. Supp. 3d 279, 289 (S.D.N.Y. 2015).) This Court found in its Opinion and Order that the

question of whether United had a uniform policy of denying OBS facility fee claims without

interpreting plan language constituted such a common question. (Dkt. No. 204 at 11–13.)

United argues that the question of whether a claim was validly assigned nonetheless defeats

commonality because the assignment issue prevents the purported common question from

“materially advanc[ing] the litigation” ― because the Court will need to adjudicate whether

there is a valid assignment for every class member. (Dkt. No. 209 at 8.) Further, United argues

that the class members have not suffered the “same injury,” as required to satisfy commonality.

(Dkt. No. 209 at 8 (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).)

       In Wal-Mart, the Supreme Court made clear that “same injury” simply means that the

“claims must depend upon a common contention . . . of such nature that it is capable of classwide

resolution — which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Wal-Mart, 564 U.S. at 350.

Here, if United had a uniform policy of denying OBS facility fee claims without consulting

individual plan language, Plaintiffs would indeed have such a “common contention.” Because

this issue is also one of the critical merits questions in the case, under Wal-Mart’s definition the

assignment issue cannot defeat commonality. Accordingly, this Court is not persuaded that

reconsideration of its Opinion and Order is warranted.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion for reconsideration is DENIED.




                                                  4
      The Clerk of Court is directed to close the motion at Docket Number 208.

      SO ORDERED.

Dated: December 18, 2019
       New York, New York
                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             5
